EXHIBIT 10.2

 

LOGO [g75837image001.jpg]       

Xerium Technologies, Inc.

14101 Capital Blvd, Suite 201

Youngsville, NC 27596

December 22, 2006

Apax WW Nominees Ltd.

15 Portland Place

W1B 1PT London

Apax-Xerium APIA LP

c/o Apax Europe IV GP Co Ltd

13-15 Victoria road, St. Peter Port

Guernsey, Channel Islands GY1 3ZD

Ladies and Gentlemen:

Xerium Technologies, Inc., a Delaware corporation (the “Company”) is
contemplating establishing a dividend reinvestment plan in the coming weeks.
Such a dividend reinvestment plan, as in effect from time to time, is referred
to herein as the “Plan”. Each of you hereby agrees as follows:

(a) upon the establishment of the Plan, in accordance with and pursuant to the
terms of the Plan, you will reinvest at a minimum the Calculated Portion (as
defined below) (but shall be free to reinvest up to the full amount) of all of
the cash dividends you receive on or prior to December 31, 2007 in respect of
the common stock of the Company held by you (including shares first acquired
after the date hereof);

(b) you will take all reasonable actions required under the Plan that are
necessary or advisable to effect such reinvestment, and you hereby authorize the
Company to give, on your behalf, any notices or other communications to the
administrator of the Plan or others which are reasonably necessary or advisable
to effect such reinvestment; and

(c) on or before December 31, 2007, you will not transfer any shares of common
stock of the Company held by you unless, prior to the transfer, the transferee
agrees in writing with the Company to be bound by the terms of this letter
agreement with respect to the shares transferred.

The “Calculated Portion” means, in the case of a particular cash dividend
declaration of the Company, the lesser of (i) such percentage that is the same
for each of you and would cause the percentage of aggregate cash dividends
(including those both with respect to shares covered by this instrument and
shares not covered by this instrument) to be paid on the Company’s common stock
with respect to a particular cash dividend declaration that are reinvested in
the common stock of the Company through the Plan to be at least 50% and
(ii) 100% of the cash dividends you receive.

The Company hereby confirms that any shares of common stock of the Company
acquired by you in accordance with your agreement to reinvest dividends pursuant
to the Plan



--------------------------------------------------------------------------------

shall constitute “Apax Registrable Shares” within the meaning of the
Registration Rights Agreement dated as of May 19, 2005 among the Company and the
parties listed on Schedule I attached thereto (the “Registration Rights
Agreement”); provided, however, that any shares of common stock acquired under
the Plan by any transferee of shares previously held by you as contemplated by
clause (c) above shall not constitute “Registrable Shares” as contemplated by
the Registration Rights Agreement.

Each of you agrees that you have received good and valuable consideration in
exchange for your agreements set forth in this letter, which consideration
includes the right to receive shares of common stock of the Company as
contemplated by the Plan through the reinvestment of dividends, and understands
that the Company will be relying on your agreements set forth in this letter.
Accordingly, this letter sets forth a binding obligation among the parties
hereto with respect to the matters set forth herein. This letter may be signed
in counterparts, all of which shall constitute the same agreement, shall be
governed by the domestic substantive laws of New York, and shall bind and inure
to the benefit of the parties and their respective successors and assigns.

If the foregoing is in accordance with your understanding, please countersign a
copy of this letter in the space indicated below and return such countersigned
copy to the Company, whereupon this letter will become a binding agreement among
the parties.

 

Very truly yours, Xerium Technologies, Inc. By:  

/s/ Thomas Gutierrez

  A Duly Authorized Signatory

[remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

The foregoing is hereby

agreed to and accepted:

Apax WW Nominees Ltd.

 

By:  

/s/ Adrian Beecroft

  Adrian Beecroft   Director

 

By:  

/s/ Peter Englander

  Peter Englander   Director

Apax-Xerium APIA LP

 

By:  

/s/ Shelley Harley

  Shelley Harley   Permanent Alternate Director to Connie Helyar   Apax Europe
IV GP Co Ltd   In its capacity as General Partner of   Apax-Xerium APIA LP